UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . RELATED PARTY AGREEMENTS I TEM RELATED PARTY AGREEMENT AGREEMENT TERMS AND CONDITIONS RELATION WITH THE COMPANY ORIGINAL AMOUNT TERMINATION CONDITIONS OUTSTANDING AMOUNT R$ THOUSAND/US$ THOUSAND D ATE MATURITY DATE R$ THOUSAND D ATE 01 Banco Santander, S.A.  (Spain) Loans and advances to credit institutions  deposit of availabilities outside of Brazil (overnight transaction)  Interest of 0.21% per year. Controlling Shareholder US$ September September Upon maturity R$ 2,014,380 September 27, 2010 02 Banco Santander, S.A.  Espanha Loans and advances to credit institutions - Finantial Funding via international pass-through operations addressed to investments on commercial transactions with the Companys clients. Interest between 0.40% and 6.35% plus foreign exchange variation Controlling Shareholder N.A. Variable November 22, Upon maturity R$ 2,846,443 August 31, 2010 I TEM RELATED PARTY AGREEMENT AGREEMENT TERMS AND CONDITIONS RELATION WITH THE COMPANY ORIGINAL AMOUNT TERMINATION CONDITIONS OUTSTANDING AMOUNT R$ THOUSAND/US$ THOUSAND D ATE MATURITY DATE R$ THOUSAND D ATE 03 Banco Madesant  Sociedade Unipessoal S.A. - Funchal/Portugal Loans and advances to credit institutions - Time Deposits Interest 1.19563% e 1.76375% Controlling Shareholders affiliates US$ March 26, and May 25, November 22, and February 28, Upon maturity R$ 2,241,469 September 27, 04 Banco Santander, S.A.  Espanha Loans and advances to credit institutions - Time Deposits Interest 1.19563% (Libor 6 m + 50 bps). Controlling Shareholder US$ 800,000 May 25, November 22, Upon maturity R$ 1,369,272 September 27, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:September 28, 2010 Banco Santander (Brasil) S.A. By: /
